Mr. C. H. Cavness
State Auditor
Austin, Texas         Opinion NO. s-176
                      Re:   Duty of the State Auditor
                            to audit the Texas Turn-
                            pike Authority.
Dear Mr. Cavness:
          You request an opinion of this office as to
whether the State Auditor Is required to make an audit
of the Texas Turnpike Authority under the provisions
of Article 4413a-13, Vernon's Civil Statutes. You
also ask whether an annual audit by the State Auditor
would satisfy the provisions of Section 21 of Chapter
410, Acts 53rd Legislature, Regular Session, 1953,
page 967. Said Act is codified as Article 6674~.
          Article 4413a-13 enumerates the duties of
the State Auditor. Said article reads In part as follows:
          "The State Auditor Is hereby granted
      the authority and it shall be his duty:
          "1. . . .
          H2. To personally, or by his duly
      authorized assistants, examine and audit
      all fiscal books, records and accounts
      of all custodians of public funds, and
      of all disbursing officers of this State,
      making Independent verification of all
      assets, liabilities, revenues and expendl-
      tures of the State, Its departments,
      boards, bureaus, Institutions, commissions
      or agencies thereof now In existence or
      hereafter created.'
                                              .   . .
                                                        h




Mr. C. H. Cavness - page 2 (s-176)


          It was held in the case of Texas Turnpike Au-
thorit? v’.‘Bhepperd, 279 S.W.2d 302 (Tex.Sup.1955) that
the Texas Turnpike Authority Is atia ency of :&heState
of Texas. See Section 3 of Article E674~.
          It Is, therefore, our opinion that the State
Auditor is required by the provisions of Article 4413a-13
to audit the affairs of the Texas Turnpike Authority.
If the Legislature had flitendedto relieve the State Audl-
tor of this responslblllty, It should have made specific
exemption to Art. 4413a-13.
          The last sentence of Section 21, Article 6674v,
reads as follows:
          “The Authority shall cause an audit
     of Its books and accounts to be made at
     least once In each year by certified public
     accountants and the cost thereof nay be
     treated as a part of the cost of con-
     struction or of operation of the turnpike
     project."
         The fact that the cost of the audit nay be
treated as a part of the cost of construction or of
operation of the turnpike project .lndlcatesthat It
was the leglsl.ativeintent to provide an independent
audit of the Authority's books and accounts, since
the State Auditor is paid for his services by
legislative appropriation and not by the agencies
whose books and records he audits. It is also
noted that Section 711 of the trust Indenture exe-
cuted by the Authority in financing the Dallas-
Fort Worth Turnpike project requires an independent
audit of the books and acoounts of the Authority.



                    SUNMARY

               The State Auditor Is required
          to audit the books, accounts and
          records of the Texas Turnpike Authorl-
          ty under~the provisions of Article
          4413a-13, V.C.S.
or. C. H. Cavness - page 3 (s-176)



                 An Independent audit is re-
            quired to be made of the Texas Turn-
            pike Authority's books and accounts
            under the provisions of Section 21,
            Article 6674v, V.C.S.
                               Yours very truly,
                               JOHN BEM SREPPERD
                               Attorney General of Texas


                               Bypdk /g&&+4&
                                  Milton Richardson
                                  Assistant
APPROVED:
J.A. Amis, Jr.
Land Division
John Reeves
Reviewer
Nary K. Wall
Reviewer
Davis Grant
Speclal~Reviewer
Will D. Davis
Special Reviewer
Robert S. Trotti
First Assistant
John Ben Shepperd
Attorney General
HR:bt